Case 2:19-cv-13740-DPH-DRG ECF No. 32 filed 09/09/20         PageID.138     Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN



UNITED STATES OF AMERICA,              )
                                       )       Case No. 19-cv-13740
           Plaintiff,                  )
                                       )       Jtudge: Denise Page Hood
           v.                          )
                                       )
RANDALL R. DARNELL,                    )
MARCIA DARNELL,                        )
STEPHEN M. ZERVOS,                     )
JP MORGAN CHASE BANK, N.A.             )
   f/k/a BANK ONE N.A.,                )
STATE OF MICHIGAN DEPARTMENT           )
   OF TREASURY,                        )
BRANCH COUNTY TREASURER, and           )
OAKLAND COUNTY TREASURER,              )
                                       )
           Defendants.                 )
_______________________________________)

                                      ORDER

      This matter is before the Court on the Stipulation Regarding State of

Michigan Department of Treasury’s Interest in Real Property at Issue in this

Action, (Docket No. 30).

      IT IS HEREBY ORDERED that the State of Michigan, Department of

Treasury has no interest in the real properties (or the proceeds thereof) located at

2440 Grange Hall Road, Ortonville Michigan, 48462 and 122 High Banks Drive,

Quincy, Michigan 49082, and more fully described in the Complaint at Doc. No. 1.
Case 2:19-cv-13740-DPH-DRG ECF No. 32 filed 09/09/20       PageID.139   Page 2 of 2




      IT IS FURTHER ORDERED that the State of Michigan, Department of

Treasury is excused from further appearing in this case.


Dated: September 9, 2020                     s/Denise Page Hood
                                             United States District Court Judge
